Case 1:20-mc-00212-AJN Document 42-27 Filed 06/29/20 Page 1 of 20




                      EXHIBIT 27
       Case
       Case1:14-cv-03042-RMB-A3P Document
            1:20-mc-00212-AJN Document     81
                                       42-27                    Filed06/29/20
                                                               Filed  08/12/14 Page
                                                                                Page21of
                                                                                       of20
                                                                                          19
         Case l:14-cv-03042-RMB-AJP           Document 80-1       Filed 08/11/14    Page 2 of 20



                                                               USOC &DNY
 UNITED STATES DISTRICT COURT                                  DOCUMENT
 SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
                                                               DOC#
Rio ~Finto plc,

Plaintiff,
                                                      Civil Action No. 14-cv-3042 (RMB)
Vo




Vale S.A., Benjamin Steinmetz, BSG                    [P~~]STIPULATED
Resources Limited, BSG Resources (Guinea)             PROTECTIVE ORDER
Ltd. aka BSG Resources Guinde Ltd, BSGR
Guinea Ltd. BVI, BSG Resources Guinde
SARL aka BSG Resources (Guinea) SARL aka
VBG-Vale BSGR Guinea, Frederic Cilins,
Michael Noy, Avraham Lev Ran, Mamadie
Tourd, and Mahmoud Thiam,

Defendants.




             WHEREAS, Rio Tinto plc ("Plaintiff~’) and Vale S.A., Benjamin Steinmetz, BSG Resources

 Limited, BSG Resources (Guinea) Ltd. aka BSG Resources Guin~e Ltd, BSG Resources Guinde

 SARL aka BSG Resources (Guinea) SARL aka VBG-Vale BSGR Guinea, and Mahmoud Thiam

 (collectively, the "Defendants"), recognize that disclosure and discovery activity are likely to

 involve production of information that the disclosing party deems to be confidential or highly

 confidential, as defined below;

             WHEREAS, the Parties wish to facilitate discovery while protecting confidential or highly

 confidential information, as defined below, in accordance with applicable law;

             WHEREAS, the Parties wish to facilitate discovery while preventing the waiver of applicable

 privileges or protections, and privacy rights, (including those of non-parties) due to inadvertent

 disclosure of privileged information;

             WHEREAS, the parties acknowledge that this Stipulated Protective Order does not confer

     blanket protections on all disclosures or responses to discovery, and that the protection it affords
        Case
        Case1:14-cv-03042-RMB-A3P Document
             1:20-mc-00212-AJN Document     81
                                        42-27                    Filed06/29/20
                                                                Filed  08/12/14 Page
                                                                                 Page32of
                                                                                        of20
                                                                                           19

         Case l:14-cv-03042-RMB-A3P            Document 80-1         Filed 08/11/14   Page 3 of 20




 from public disclosure and use extends only to the limited intbrmation or items that are entitled to

     confidential treatment under the applicable legal principles;

            WHEREAS, the court retains discretion whether to afford confidential treatment to any

     confidential document or information contained in any confidential document submitted to the court

     in connection with any motion, application, or proceeding that may result in an order and/or decision

     by the court; and

            WHEREAS, the Parties, having conferred through their respective counsel, stipulated and

     agreed to the following terms of a protective order and hereby stipulate to and petition the court to

     enter the following Stipulated Protective Order;

            ACCORDINGLY, IT IS HEREBY ORDERED that: Pursuant to Federal Rule of Civil

     Procedure 26(c), good cause exists for the entry of this Stipulated Protective Order (the "Order").

I.      DEFINITIONS

             1.     "Challenging Party," as used in this Order, means a Party that challenges the

     designation of information or items under this Order.

            2.      The term "CONFIDENTIAL," as used in this Order, means "trade secret or other

     confidential research, development, or commercial information," as those terms are construed within

     the meaning of Federal Rule of Civil Procedure 26(c)(i)(G), and includes information which the

     disclosing Party believes in good faith contains, constitutes or reveals confidential design,

     engineering, business or development information, confidential commercial information, non-public

     financial information, trade secrets, confidential or private information about current or former

     employees, contractors or vendors (including employee, contractor and vendor personnel records),

     information implicating an individual’s legitimate expectation of privacy, or other information of a

     confidential, proprietary, private or personal nature.
  Case
  Case1:14-cv-03042-RMB-A3P Document
       1:20-mc-00212-AJN Document     81 Filed
                                  42-27   Filed06/29/20
                                                08/12/14 Page
                                                          Page43ofof20
                                                                     19
    Case l:14-cv-03042-RMB-A,]P            Document 80-1       Filed 08/11/14 Page 4 of 20




       3.      "Counsel (without qualifier)," as used in this Order, means outside Counsel of Record

and House Counsel (as well as their support staff).

       4.      "Designating Party," as used in this Order, means a Party or Non-Party that

designates infbrmation or items that it produces in disclosures or in responses to discovery as

"CONFIDENTIAL" or "HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY."

       5.      "Designated House Counsel," as used in this Order, means three (3) in-house counsel,

employed by the Receiving Party, who have significant responsibility for this matter, identified as

follows: For Plaintiff: Debra Valentine, Phil Edmands, Nicholas Sceales; For Defendant Vale S.A.:

Clovis Torres, Katherine Spyrides, Adriana Bastos; For Defendant Benjamin Steinmetz: [TBD]; For

Defendant BSG Resources: [TBD]; For Defendant VBG: [TBD].

       6.      "Disclosure or Discovery Material," as used in this Order, means all items or

information, regardless of the medium or manner in which it is generated, stored, or maintained

(including, among other things, testimony, transcripts, and tangible things), that are produced or

generated in disclosures or responses to discovery in this matter.

        7.     "Expel-t," as used in this Order, means a person with specialized knowledge or

experience in a matter pertinent to the Litigation who (1) has been retained by a Party or its counsel

to serve as an expert witness or as a consultant in this action, (2) is not a past or current employee,

contractor, or agent of a Party or a current employee of a Party’s competitor, and (3) at the time of

retention, is not anticipated to become an employee, contractor, or agent of a Party. For the purposes

of this provision only, any person who has served or anticipates serving a Party or a Party’s

competitor only as an expert or a consultant in litigation matters shall not be considered an

employee, contractor, or agent of a Party or a Party’s competitor.
   Case
   Case1:14-cv-03042-RMB-A3P Document
        1:20-mc-00212-AJN Document     81 Filed
                                   42-27   Filed06/29/20
                                                 08/12/14 Page
                                                           Page54ofof20
                                                                      19
     Case l:14-cv-03042-RMB-A3P             Document 80-1       Filed 08/11/14 Page 5 of 20




       8.      "Final Disposition," as used in this Order, means the later of (1) dismissal of all

claims and defenses in this action, with prejudice; or (2) final judgment herein after the completion

and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

time limits for filing any motions or applications for extension of time pursuant to applicable law.

       9.      The term "HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY," as used in

this Order, means extremely sensitive "CONFIDENTIAL" information disclosure of which to

another Party or Non-Party would create a substantial risk of serious harm (including, but not limited

to, trade secrets, financial data, personal information, or competitively-sensitive information about

future business plans and strategies) that could not be avoided by less restrictive means.

        10.     "House Counsel," as used in this Order, means In-house counsel for the Parties or

their respective corporate parents or subsidiaries.

        l I.    "Litigation" means the case captioned Rio Tint() plc v. Vale S.A., et al., Civil Action

No. 14-cv-3042 (RMB)(S.D.N.Y.).

        12.     "Non-Party," as used in this Order, means any natural person, partnership,

corporation, association, or other legal entity not named as a Party to this action.

        13.     "Outside Counsel of Record," as used in this Order, means attorneys (and their

support staffs) who are neither employees of a party to this action nor House Counsel, but are

retained to represent or advise a Party to this action and have appeared in this action on behalf of that

Party or are affiliated with a law finn which has appeared on behalf of that Party.

        14.     "Party or Parties," as used in this Order, means any party to this action, including all

of its officers, directors, employees, consultants, retained experts, and Outside Counsel of Record

(and their support staffs).
        Case
        Case1:14-cv-03042-RMB-A3P Document
             1:20-mc-00212-AJN Document     81
                                        42-27                         Filed06/29/20
                                                                     Filed  08/12/14 Page
                                                                                      Page65of
                                                                                             of20
                                                                                                19

          Case l:14-cv-03042-RMB-A,]P               Document 80-1       Filed 08/11/14     Page 6 of 20




             15.          "Producing Party," as used in this Order, means a Party or Non-Party that produces

  Disclosure or Discovery Material in this action.

             16.          "Professional Vendors," as used in this Order, means persons or entities that provide

      litigation support services (e.g., photocopying, videotaping, translating, preparing exhibits or

      demonstrations, and organizing, storing, or retrieving data in any form or medium) and their

      employees and subcontractors.

             17.          "Protected Material," as used in this Order, means any Disclosure or Discovery

      Material     that    is   designated as "CONFIDENTIAL"           or "HIGHLY        CONFIDENTIAL -

      ATTORNEYS’ EYES ONLY."

             18.          "Receiving Party," as used in this Order, means a Party that receives Disclosure or

      Discovery Material from a Producing Party.

II.      SCOPE

             The protections conferred by this Order cover not only Protected Material (as defined above),

      but also ( I ) any intbrmation copied or extracted from Protected Material; (2) all copies, excerpts,

      summaries, or compilations of Protected Material; and (3) any testimony, communications,

      conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

      However, the protections conferred by this Order do not cover the following information: (a) any

      information that is in the public domain at the time of disclosure to a Receiving Party or becomes

      part of the public domain after its disclosure to a Receiving Party as a result of publication not

      involving a violation of this Order, including becoming part of the public record through trial or

      otherwise; and (b) any information known to the Receiving Party prior to the disclosure or obtained

      by the Receiving Party after the disclosure from a source who obtained the information lawfully and

      under no obligation of confidentiality to the Designating Party created by this Order. Any use of

      Protected Material at trial shall be governed by a separate agreement or order.
         Case
         Case1:14-cv-03042-RMB-A3P Document
              1:20-mc-00212-AJN Document     81 Filed
                                         42-27   Filed06/29/20
                                                       08/12/14 Page
                                                                 Page76ofof20
                                                                            19
           Case l:14-cv-03042-RMB-A,]P            Document 80-1        Filed 08/11/14 Page 7 of 20




III.      DURATION

              Even after Final Disposition of this Litigation, see Section XII, the confidentiality

       obligations imposed by this Order shall remain in effect until a Designating Party agrees

       otherwise in writing or a court order otherwise directs.

IV.       DESIGNATING PROTECTED MATERIAL

               1.     Exercise of Restraint and Care in Desi~;nating Material for Protection. Any Party or

       Non-Party that designates information or items for protection under this Order must take care to limit

       any such designation to specific material that qualifies under the appropriate standards. To the

       extent it is practical to do so, the Designating Party must designate for protection only those parts of

       material, documents, items, or oral or written communications that qualify, so that other portions of

       the material, documents, items, or communications for which protection is not warranted are not

       swept unjustifiably within the ambit of this Order.

               If it comes to a Designating Party’s attention that information or items that it designated for

       protection do not qualify for protection at all or do not qualify for the level of protection initially

       asserted, that Designating Party must promptly notify all other parties that it is withdrawing the

       mistaken designation.

               2.      Manner and Timing of Designations. Except as otherwise provided in this Order (see,

       e.g., second Paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or

       Discovery Material that qualifies for protection under this Order must be clearly so designated

       before the material is disclosed or produced.

               Designation in conformity with this Order requires:

                       a)      For information in documentary form (e.g., paper or electronic documents, but

       excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

       affix the legend "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES



                                                          6
  Case
  Case1:14-cv-03042-RMB-A3P Document
       1:20-mc-00212-AJN Document     81
                                  42-27                         Filed06/29/20
                                                               Filed  08/12/14 Page
                                                                                Page87of
                                                                                       of20
                                                                                          19

      Case 1:14-cv-03042-RMB-A3P              Document 80-1       Filed 08/11/14      Page 8 of 20




ONLY" to each page that contains protected material. If only a portion or portions of the material on

a page qualifies for protection, the Producing Party also must clearly identify the protected portion(s)

(e.g., by making appropriate markings in the margins) and must specify, for each portion, the level of

protection being asserted.

                b)      For testimony given in deposition or in other pretrial or trial proceedings, the

Designating Party must indicate on the record before the close of the deposition, hearing, or other

proceeding, or else in writing within 14 days thereafter, whether it intends to designate some portion

of the testimony as protected. Where a party has indicated that it will be designating any portion of

the testimony as protected, the Designating Party shall have ~ days after receipt of the final

transcript to review and identify the specific portions of the testimony as to which protection is

sought and to specify the level of protection being asserted. During such ~)day time period,

the   entire   deposition    transcript,   including   any   exhibits,   shall   be   deemed   "HIGHLY

CONFIDENTIAL - ATTORNEYS’ EYES ONLY." The Designating Party shall serve upon

opposing counsel a letter containing a list of pages (including line numbers as appropriate) marked

"CONFIDENTIAL" or "HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY."                                      If no

designation is made within ~ days after receipt of the transcript, or such other period if the

time to designate is modified either by agreement of the Parties or by Court order, the transcript shall

be considered not to contain any Protected Material.

        If all or part of a videotaped deposition is designated as "CONFIDENTIAL" or "HIGHLY

CONFIDENTIAL - ATTORNEYS’ EYES ONLY," the DVD, CD, or thumb drive, plus any

container, shall be so labeled. The Designating Party shall inform the court reporter of these

requirements.     Any transcript that is prepared before the expiration of a ~t~-day period for

designation shall be treated during that period as if it had been designated "HIGHLY
       Case
       Case1:14-cv-03042-RMB-A3P Document
            1:20-mc-00212-AJN Document     81
                                       42-27                      Filed06/29/20
                                                                 Filed  08/12/14 Page
                                                                                  Page98of
                                                                                         of20
                                                                                            19

          Case 1:14-cv-03042-RMB-A3P            Document 80-1       Filed 08/11/14     Page 9 of 20




     CONFIDENTIAL - ATTORNEYS’ EYES ONLY " in its entirety unless otherwise agreed. After

     the expiration of that period, the transcript shall be treated only as actually designated.

                    c)      For information produced in some form other than documentary and for any

     other tangible items, the Producing Party must affix in a prominent place on the exterior of the

     container or containers in which the information or item is stored the legend "CONFIDENTIAL" or

     "HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY." If only a portion or portions of the

     information or item warrant protection, the Producing Party shall identify the protected portion(s)

     and specify the level of protection being asserted. This provision does not apply to CDs, DVDs,

     thumb drives, hard drives or other storage media on which document productions are transmitted.

     For such storage media, paragraph (a) of this section above shall govern and each page of documents

     stored on the media shall be separately marked.

             3.      Inadvertent Failures to Designate.    If timely corrected, an inadvertent failure to

     designate qualified information or items does not, standing alone, waive the Designating Party’s

     right to secure protection under this Order for such material.         Upon timely correction of a

     designation, the Receiving Party must make reasonable efforts to ensure that the material is treated

     in accordance with the provisions of this Order.

V.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

             1.     Timing of Challenges. Any Party may challenge a designation of confidentiality at

     any time.    Unless a prompt challenge to a Designating Party’s confidentiality designation is

     necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or a

     significant disruption or delay of the Litigation, a Party does not waive its right to challenge a

     confidentiality designation by not mounting a challenge promptly after the original designation is

     disclosed.
        Case
        Case 1:14-cv-03042-RMB-A3P Document
             1:20-mc-00212-AJN Document 42-2781                    Filed06/29/20
                                                                  Filed  08/12/14 Page
                                                                                   Page10
                                                                                        9 of
                                                                                          of 20
                                                                                             19

          Case 1:14-cv-03042-RMB-A3P             Document 80-1       Filed 08/11/14     Page 10 of 20




             2.      Meet and Confer. The Challenging Party shall initiate the dispute resolution process

      by providing written notice of each designation it is challenging and describing with particularity the

      basis for each challenge. The Parties shall attempt to resolve each challenge in good faith and must

      begin the process by conferring directly within~l~days of the date of service of notice.             In

      conferring, the Challenging Party must explain the basis for its belief that the confidentiality

      designation was not proper and must give the Designating Party an opportunity to review the

      designated material, to reconsider the circumstances, and, if no change in designation is offered, to

      explain the basis for the chosen designation. A Challenging Party may proceed to the next stage of

      the challenge process only if it has engaged in this meet and confer process first or establishes that

      the Designating Party is unwilling to participate in the meet and confer process in a timely manner.

              3.     Judicial Intervention.    If the Parties cannot resolve a challenge without court

      intervention, the Challenging Party shall file and serve a motion to remove the confidentiality within

      14 days of either completion of the meet and confer process or the Challenging Party establishes that

      the Designating Party is unwilling to participate in the meet and confer process in a timely manner.

      Each such motion must be accompanied by a declaration affirming that the movant has complied

      with the meet and confer requirements imposed in the preceding paragraph.

             The burden of persuasion in any such challenge proceeding shall be on the Designating Party.

      During the challenge process, all Parties shall continue to afford the material in question the level of

      protection to which it is entitled under the Producing Party’s designation until the court rules on the

      challenge.

VI.       ACCESS TO AND USE OF PROTECTED MATERIAL                                               j

             ~OPOS.ED ~~c]ples. a Receiving Party

      may use Protected Materia~ another Party or Non-Party in

      connection w~tion only for prosecuting, defend~o settle                                            this



                                                         9
  Case
  Case1:14-cv-03042-RMB-A3P Document
       1:20-mc-00212-AJN Document     81
                                  42-27                      Filed06/29/20
                                                            Filed  08/12/14 Page
                                                                             Page11
                                                                                  10of
                                                                                     of20
                                                                                        19

    Case 1:14-cv-03042-RMB-A3P            Document 80-1        Filed 08/11/14     Page 11 of 20




Liti~ion between the Parties. A Receiving Party may not use Protected Material in connection

with anY o,~case, or in bringing, prosecuting, d~~y. other litigation~

or claims involv’~n-Part~aterialmaY be disclosed_ onlY tothe categories of


ierRSeOc~I ~nd~s dilShClihbee;ienvtihsilnOsr~S~ecWt~oe2122tliogwat.ion has been terminated,



        1       ~:’r~’~r~NT~, PROP~.qlq’r~ ~ ~,~I~.,~Ek~ Basic Principles. A Receiving

Party may use Protected Material that is disclosed or produced by another Party or Non-Party in

connection with this Litigation only for prosecuting, defending, or attempting to settle            this

Litigation between the Parties. A Receiving Party may not use Protected Material in connection

with any other case, or in bringing, prosecuting, defending or attempting to settle any other litigation

or claims involving Non-Parties, provided nothing in this Order shall prevent any .Party from using

information derived from any Protected Material in any other matter including in the prosecut.iop~

defense or attempt to settle any other matter: Such Prote’cted Material may be discloset5 only to the
                                             _’~

categories of persons and under the conditions described in this Order. When the Litigation has been

terminated, a Receiving Party must comply with the provisions of Section Xll below.

        Protected Material must be stored and maintained by a Receiving Party at a location and in a

secure manner that ensures that access is limited only to the persons authorized under this Order and

promptly notify Outside Counsel for the Producing Party of any accidental or unauthorized access to

any Protected Material in accordance with Section VIII.

        2.      Disclosure of"CONFIDENTIAL" Intbrmation or Items. Unless otherwise ordered

by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

information or item designated "CONFIDENTIAL" only to:




                                                   10
  Case
  Case1:14-cv-03042-RMB-A3P Document
       1:20-mc-00212-AJN Document     81 Filed
                                  42-27   Filed06/29/20
                                                08/12/14 Page
                                                          Page12
                                                               11ofof20
                                                                      19
    Case l:14-cv-03042-RMB-A3P           Document 80-1       Filed 08/11/14 Page 12 of 20




               a)     the officers, directors, and employees of a Party to whom disclosure is

reasonably necessary for this Litigation and who have signed the "Acknowledgment and Agreement

to Be Bound" (Exhibit A);

               b)     House Counsel of a Party to whom disclosure is reasonably necessary for this

Litigation and who have signed the "Acknowledgment and Agreement to Be Bound" (Exhibit A);

               c)     A Party’s Outside Counsel of Record in this action, as well as employees of

said Outside Counsel of Record;

               d)      Other lawyers to whom it is reasonably necessary to disclose the information

for this Litigation and who have signed the "Acknowledgment and Agreement to Be Bound"

(Exhibit A);

               e)      Experts of a Party (1) to whom disclosure is reasonably necessary for the

purposes of prosecuting, defending, or attempting to settle this Litigation, and (2) who have signed

the "’Acknowledgment and Agreement to Be Bound" (Exhibit A);

               ~)     the court and its personnel;

               g)      court reporters and their staff, professional jury or trial consultants, mock

jurors, and Professional Vendors to whom disclosure is reasonably necessary for the purposes of

prosecuting, defending, or attempting to settle this Litigation and who have signed the

"Acknowledgment and Agreement to Be Bound" (Exhibit A);

               h)      the author or recipient of a document containing the information or a

custodian or other person who otherwise possessed or knew the information; and

               i)     Non-Party witnesses in the action to whom disclosure is reasonably necessary

tbr the purposes of prosecuting, defending, or attempting to settle this Litigation and who have

signed the "Acknowledgment and Agreement to Be Bound" (Exhibit A), unless otherwise agreed by




                                                11
  Case
  Case1:14-cv-03042- R M B-A3Document
       1:20-mc-00212-AJN      P Document  81
                                      42-27                 Filed06/29/20
                                                           Filed            Page13
                                                                  08112114 Page  12of
                                                                                    of20
                                                                                       19

    Case 1:14-cv-03042-RMB-A3P           Document 80-1         Filed 08111114     Page 13 of 20




the Designating Party or ordered by the court. Pages of transcribed deposition testimony or exhibits

to depositions that reveal Protected Material must be separately bound by the court reporter and may

not be disclosed to anyone except as permitted under this Order.

       3.      [~ rRO~GSE~                          ,,~,,,.,,o..-...-~j   Disclosure    of    HIGH Y

CONFIDENTIAL - ATTORNEYS’ EYES ONLY"                      Information or Items.        Unless otherwise

ordered by the court or permitted in writing by the Designating Party, a Receiving Party may

disclose any information or item designated "HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES

ONLY" only to those persons identified above in Section VI, paragraphs 2(c) through (2)(h) and the




ordered by the co~ the Designating Party, a Receiving Pa~y may
d,sc,osI
      an, inform~~nated ’"HIGHLY CONHDENTIAL-ATTORNEYS EYES
ONLY" only~se persons identifie~ve in Section VI, paragraphs 2(c)through (2)(i)and the

three~3,)’Designated House Counsel identifie~kn,.Section l, paragraph 4.

        PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
        OTHER LITIGATION

        If a Party is served with a subpoena, Civil Investigative Demand ("’CID"), or a court order

that compels disclosure of any information or items designated in this action as "CONFIDENTIAL"

or "HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY," that Party must:

        !.     Promptly and in no event more than ten (10) ~ days after receiving the

subpoena, CID, or order notify in writing the Designating Party. Such notification shall include a

copy of the subpoena, CID, or court order;
          Case
          Case1:14-cv-03042-RMB-A3P Document
               1:20-mc-00212-AJN Document     81 Filed
                                          42-27   Filed06/29/20
                                                        08/12/14 Page
                                                                  Page14
                                                                       13ofof20
                                                                              19
            Case l:14-cv-03042-RMB-A3P            Document 80-1        Filed 08/11/14 Page 14 of 20




               2.      Promptly notify in writing the party who caused the subpoena, CID, or order to issue

    that some or all of the material covered by the subpoena, CID, or order is subject to this Order. Such

    notification shall include a copy of this Order; and


               lfthe Designating Party timely seeks a protective order, the Party served with the subpoena,

    CID, or court order shall not produce any information designated                       in this action as

    "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY" before a

        determination by a court with appropriate j urisdiction of the subpoena, CID, or order issued, unless

        the Party has obtained the Designating Party’s permission. The Designating Party shall bear the

        burden and expense of seeking protection in that court of its confidential material - and nothing in

        these provisions should be construed as authorizing or encouraging a Receiving Party in this action

        to disobey a lawful directive from another court.


VIII.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
           THIS ACTION

               In the event that a party seeks discovery from a Non-Party in this action, the Non-Patty may

        invoke the terms of this Order with respect to any "CONFIDENTIAL" or "HIGHLY

        CONFIDENTIAL -ATTORNEYS’ EYES ONLY" material provided to the Parties by so advising

        all Parties to this action in writing. Nothing in these provisions should be construed as prohibiting a

        Non-Party from seeking additional protections.


 IX.           UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

        Material to any person or in any circumstance not authorized under this Order, the Receiving Party

        must immediately (a) use its best efforts to retrieve all unauthorized copies of the Protected Material,

        (b) provide the person or persons to whom unauthorized disclosures were made with a copy of this




                                                          13
      Case
      Case1:14-cv-03042-RMB-A3P Document
           1:20-mc-00212-AJN Document     81
                                      42-27                      Filed06/29/20
                                                                Filed  08/12/14 Page
                                                                                 Page15
                                                                                      14of
                                                                                         of20
                                                                                            19

         Case 1:14-cv-03042-RMB-A3P            Document 80-1       Filed 08/11/14     Page 15 of 20




     Order, and (c) request such person or persons to execute the "Acknowledgment and Agreement to

     Be Bound" that is attached hereto as Exhibit A. Compliance with the foregoing shall not prevent a

     Party or Non-Party from seeking further relief from the Court.


X.          INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
            PROTECTED MATERIAL

             I.     Nothing in this Order shall preclude any Party from asserting the attorney-client,

     work product, or any other applicable privilege as to any document or information. The Parties

     agree that, pursuant to Fed. R. Evid. 502(d) and the Rule 502(d) Order entered in this action (Dkt.

     No. 61 ), a Party’s disclosure or production of any documents or information in this proceeding shall

     not, for the purposes of this proceeding or in any other federal or state proceeding, constitute a

     waiver by that Party of any privilege or protection applicable to those documents, including the

     attorney-client privilege, work product protection and any other privilege or protection recognized

     by law, provided the Producing Party asserts the privilege or protection in writing promptly after

     learning of the disclosure or production of the privileged or protected document or information.

            2.      Upon written notice of a claim of disclosure or production is provided, the Receiving

     Party shall (a) refrain from any further examination or disclosure of the produced material, (b)

     promptly return or destroy the produced material as well as any copies thereof(including surnmaries

     or excerpts) and certify in writing to that fact, and (c) not use the produced material for any purpose

     unless or until further order by the Court.

            3.      Notwithstanding the foregoing, the Receiving Party may, after conferring with

     opposing counsel in a good faith effort to resolve any dispute regarding the Designating Party’s

     assertion of privilege or protection, contest the Designating Party’s claim of privilege or protection

     with the Court and seek an order compelling production of the rnaterial. Nothing herein shall




                                                       14
        Case
        Case1:14-cv-03042-RMB-A3P Document
             1:20-mc-00212-AJN Document     81
                                        42-27                        Filed06/29/20
                                                                    Filed  08/12/14 Page
                                                                                     Page16
                                                                                          15of
                                                                                             of20
                                                                                                19

          Case l:14-cv-03042-RMB-A3P              Document 80-1        Filed 08/11/14       Page 16 of 20




      prevent the Receiving Party from challenging the privileged status of any produced documents in the

      event the Parties cannot resolve a claim of privilege or protection without court intervention.

              4.      The Parties may retain one copy of the produced material solely for use as an exhibit

      to such motion to the Court. In the event any produced material is used as an exhibit to such motion

      to the Court, the Parties agree to seek in camera review of the Exhib),~r.)a      a            ~ th




XI.           MISCELLANEOUS

                      Right to Further Relief. Nothing in this Order abridges the right of any Party to seek

      its modification or relief from any of its provisions by the Court in the future.

              2.      Right to Assert Other Obiections and Reservation of Rights. By stipulating to the

      entry of this Order no Party waives any right it otherwise would have to object to disclosing or

      producing any information or item on any ground not addressed in this Order. Similarly, no Party

      waives any right to object on any ground to use in evidence any of the material covered by this

      Order. By stipulating to the entry &this Order Defendants do not waive and expressly reserve all

      rights to object to the Court’s jurisdiction over them in this Litigation.

              3.      Filing Protected Material. Without written permission from the Designating Party or

      a court order secured after appropriate notice to all interested persons, a Party may not file in the

      public record in this action any Protected Material.        A Party that seeks to file under seal any

      Protected Material must comply with all applicable Federal and Local Rules and Procedures.

      Protected Material may only be filed under seal pursuant to a court order authorizing the sealing of

      the specific Protected Material at issue.         If a Challenging Party’s motion to remove the

      confidentiality designation is granted by the Court, then the Receiving Party may file the Protected

      Material in the public record unless otherwise instructed by the court.




                                                          15
        Case
        Case1:14-cv-03042-RMB-A3P Document
             1:20-mc-00212-AJN Document     81
                                        42-27                     Filed06/29/20
                                                                 Filed  08/12/14 Page
                                                                                  Page17
                                                                                       16of
                                                                                          of20
                                                                                             19

           Case l:14-cv-03042-RMB-A3P            Document 80-1        Filed 08/11/14    Page 17 of 20




XII.          FINAL DISPOSITION

            . Within 90 days after the Final Disposition of this action, all Parties, Counsel and any other

       persons who have received Protected Material in this action shall return such information to counsel

       for the Party that disclosed or produced such information, or alternatively may destroy the Protected

       Material and certify its destruction. The Parties’ attorneys may retain their attorney work product,

       and outside counsel for each Party may retain a complete and unredacted set of pleadings and papers

       filed with the Court or served on the other Parties. This Protective Order shall continue to be

       binding after the conclusion of this Litigation as set forth in Sec~




                                          ~ A. Burck
                                            Eric_C. Lyttle
                                          ~ Michael J. Lyle
                                            Stephen M. Hauss
                                            QU1NN EMMANUEL URQUHART &
                                               SULLIVAN, LLP
              ~
                                            777 6th Street NW, 1 lth floor
              ~                             Washington, DC 2000 I
              ~                             wil!iamburck@quinnenaanuel.com
              ~
             ~                                     ericlyttle!!}!,quinnemanuel.com
            /                                      mikelyle~quinnemanuel.com

          ~                                        stephenhauss@quinnemanuel.com

                                                   CounselJbr Plaint~ffRio Tinto plc.


       Sealed records which have been filed with the Clerk shall
       be removed by the party submitting them (1) within ninety
       (90) days after a final decision is rendered if no appeal is
       taken, or (2) if an appeal is taken, within thirty (30) days
       after final disposition of the appeal. Parties failing to
       comply with this order shall be notified by the Clerk that,
       should they fail to remove the sealed records within thirty
       (30) days, the Clerk may dispose of them.




                                                                      SO ORDERED :
                                                                      _/>---"7
                                                                      United St~es~agistrate Judg~
Case
Case1:14-cv-03042-RMB-A3P Document
     1:20-mc-00212-AJN Document     81
                                42-27        Filed06/29/20
                                            Filed  08/12/14 Page
                                                             Page18
                                                                  17of
                                                                     of20
                                                                        19
 Case l:14-cv-03042-RMB-A3P   Document 80-1    Filed 08/11/14    Page 18 of 20




                               Jonathan I. Blackrnan
                               Lewis J. Liman
                               Boaz S. Morag
                               Joaquin P. Terceno, Ill
                               Matthew M. Karlan
                               Esti T. Tambay
                               Cleary Gottlieb Steen & Hamilton LLP
                               One Liberty Plaza
                               New York, NY 10006
                               iblackman@cgsh.com
                               lliman@cgsh.com
                               bmora~z@cgsh,com
                               jterceno(~b, cgsh.com
                               mkarlan(~)),c~sh.com
                               etambay@cgsh.com

                               CounselJbr Defendant Vale, S.A.


                               Paul E. Summit
                               SULLIVAN & WORCESTER LLP
                               One Post Office Square
                               Boston, MA 02109
                               psurmnit@sandw.com

                              Karen E. Abravanel
                              SULLIVAN & WORCESTER LLP
                              1633 Broadway, 32nd Floor
                              New York, NY 10019
                              kabravanel@sandw,com

                               Counsel for Defendant Mahmoud Thiam




                                   17
Case
Case1:14-cv-03042-RMB-A3P Document
     1:20-mc-00212-AJN Document     81
                                42-27        Filed06/29/20
                                            Filed  08/12/14 Page
                                                             Page19
                                                                  18of
                                                                     of20
                                                                        19

 Case 1:14-cv-03042-RMB-A3P   Document 80-1    Filed 08/11/14   Page 19 of 20




                               Martin J. Auerbach, Esq.
                               LAW OFFICES OF MARTIN J. AUERBACH, ESQ.
                               1185 A venue of the Americas, 31 st Floor
                               New York, NY 10036
                               auerbach@mjaesq.com

                               CounselJbr DeJkndants BSG Resources (Guinea)
                               Ltd. aka BSG Resources Guinee Ltd, and BSG
                               Resources Guinee SARL aka BSG Resources
                               (Guinea) SARL aka VBG-Vale BSGR Guinea




                               Robert Gold
                               Vincent Filardo, Jr.
                               Elizabeth M. Rotenberg-Schwartz
                               Kavitha S. Sivashanker
                               750 Seventh Avenue, 26th Floor
                               New York, New York 10019
                               Tel: (212) 612-3270
                               Fax: (212) 612-3297
                               robert, go Id@m i shcon.com
                               vincent.filardo@mishcon.com
                               elizabeth.roten berg-schwartz~mishcon.com
                               kay itha.sivashanker(t~mish con.corn

                               Attorneys for Defendants Benjamin Steinmetz
                               and BSG Resources Limited




                                    18
 Case
 Case1:14-cv-03042-RMB-A3P Document
      1:20-mc-00212-AJN Document     81
                                 42-27                   Filed06/29/20
                                                        Filed  08/12/14 Page
                                                                         Page20
                                                                              19of
                                                                                 of20
                                                                                    19

   Case l:14-cv-03042-RMB-A3P           Document 80-1      Filed 08/11/14     Page 20 of 20




                                         EXHIBIT A

        I have been informed by counsel that certain documents or information to be
disclosed to me in connection with the matter entitled Rio Tinto plc v. Vale S.A., et al.,
Action No, 14-cv-3042 (RMB), have been designated as confidential. 1 have been
informed that any such documents or information labeled "CONFIDENTIAL" or
"HIGHLY CONFIDENTIAL - ATTORNEYS’ EYES ONLY" are confidential by Order of
the Court.

        I hereby agree that I will not disclose any information contained in such documents to
any other person. I further agree not to use any confidential information in connection with any
other case, or in bringing, prosecuting, defending or attempting to settle any other litigation or
claims.




Executed on the                       day of                         ,20




                                               19
